United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2931
                          ___________________________

                                    Clyde E. Harper

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

              Judge Coffey; Prosecutor Retelsdorf, of Douglas County

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                              Submitted: March 7, 2016
                                Filed: March 9, 2016
                                   [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Clyde E. Harper appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint seeking postconviction access to DNA testing of certain evidence used at
his state criminal trial. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.



      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
      After carefully reviewing the record and Harper’s brief, this court finds no error
warranting reversal. See Dist. Attorney’s Office for Third Judicial Dist. v. Osborne,
557 U.S. 52, 69, 72-75 (2009) (discussing contours of substantive and procedural due
process rights related to postconviction access to DNA testing).

      The dismissal is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -2-